289 F.3d 350
Roberto S. VASQUEZ; et al., Plaintiffs,Jesus De La O, Plaintiff-Appellant,v.HOUSING AUTHORITY OF THE CITY OF EL PASO, Defendant-Appellee.
No. 00-50702.
United States Court of Appeals, Fifth Circuit.
April 19, 2002.

Fernando J. Chacon, Maria Irene Hernandez, El Paso, TX, for Plaintiff-Appellant.
Edward W. Dunbar, El Paso, TX, for Defendant-Appellee.
Appeal from the United States District Court for the Western District of Texas; David Briones, Judge.
ON PETITION FOR REHEARING EN BANC
(Opinion Nov. 5, 2001, 5 Cir., 2001, 271 F.3d 198)
Before KING, Chief Judge, and JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER, DENNIS and CLEMENT, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the petition for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.